Citation Nr: 0311279	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  98-07 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for schizophrenic 
reaction with bipolar features, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 to April 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In his substantive appeal, VA Form 9, received in May 1998, 
the veteran indicated that he desired to attend a hearing 
before a Veterans Law Judge at the RO.  In a letter dated in 
August 2002, the veteran's son stated that the veteran would 
be unable to attend the hearing.  Thus, the hearing request 
is considered withdrawn.  38 C.F.R. § 20.704 (2002).  


FINDING OF FACT

The veteran's schizophrenic reaction with bipolar features is 
currently manifested by total social and occupational 
impairment.


CONCLUSION OF LAW

Schizophrenic reaction with bipolar features is 100 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002) 38 C.F.R. § 4.130, 
Diagnostic Code 9203 (2002).  


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the May 1997 rating decision of the reasons 
and bases for the denial of his claim.  He was further 
notified of this information in the April 1998 statement of 
the case and in the September 2000 supplemental statement of 
the case.  The Board concludes that the discussions in the 
May 1997 rating decision and in the statement and 
supplemental statement of the case, which were all sent to 
the veteran, informed him of the information and evidence 
needed to substantiate the claim.  He was advised of the 
evidence he needed to submit to substantiate his claim, VA's 
duty to notify him about his claim, VA's duty to assist in 
obtaining evidence for his claim, what the evidence must show 
to substantiate his claim, what information or evidence was 
needed from him, what he could do to help with his claim, and 
what VA had done to help with his claim.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  The Board notes that any defect in the VA's duty to 
notify and assist the veteran is rendered moot, as the claim 
is herein granted.  

Legal Criteria and Analysis

The veteran has been assigned a 10 percent evaluation for 
schizophrenic reaction with bipolar features.  A 100 percent 
evaluation may be assigned where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In February 2003, a VA examiner stated that it was difficult 
to distinguish between the veteran's bipolar disorder and 
dementia.  In cases in which the examiner is unable to 
differentiate between a service-connected disability and a 
nonservice-connected disorder, neither the RO nor the Board 
may make a judgment unsupported by medical fact.  The 
examiner noted that the assigned GAF (global assessment of 
functioning) score of 30 reflected a very decreased ability 
to function.  The examiner stated that the veteran was 
delusional and that his answers to questions were bizarre.  
He specifically noted that the veteran did not know the 
current date, the current month or year, the floor of the 
building that he was on, the state of his residence, or if he 
had children.  

In sum, the evidence establishes that veteran is totally 
disabled, and the extent of impairment due to the service-
connected schizophrenic reaction with bipolar features cannot 
be legitimately distinguished from other psychiatric 
symptoms.  The February 2003 VA examiner specifically stated 
that social interaction was very difficult for the veteran 
because of dementia and bipolar symptoms.  Although the 
veteran is not service-connected for dementia, if the 
examiner determines that it is very difficult if not 
impossible to distinguish the manifestations, the Board may 
not enter an unsubstantiated opinion.  The evidence is in 
favor of the claim, and therefore, the appeal is granted.  


ORDER

A 100 percent evaluation for paranoid schizophrenia is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

